Title: To Benjamin Franklin from William Prichard, 10 June 1776
From: Prichard, William
To: Franklin, Benjamin


Honoured Sir,
Philada. June 10th 1776.
After being so far indebted to your clemency, nothing could give me more uneasiness than to be obliged to desire your assistance a second time, did not your former kindness encourage me to hope for a continuance of your favours. I have applied to several printers since my arrival in town, but have not been able to get employ, the want of paper having rendered work very scarce. Your honor has a quantity of old types and a press, which if you would be pleased to let me have for a short time, I doubt not I could get my living by them, as I have met with a friend or two who have offered me the printing of several small things if I could do them speedily. I shall take great care to weigh the types at taking them away, and return them safe whenever required, and thankfully pay your honour for the use of them; and if your honour would please to let me have those pamphlets and books in the Store to sell on commission, I should take a great care in rendering a proper account of all received, and pay for them regularly as I may chance to dispose of them. If your honour should have so good an opinion of my services and intentions, as to grant my request, it shall forever be remembered with gratitude, by Honoured Sir, Your faithful and affectionate Servant
Wm. Prichard.
 
Addressed: To / The Hone. B. Franklin Esqr.